Name: 2013/363/Euratom: Commission Decision of 17Ã May 2013 on the conclusion of the Agreement between the European Atomic Energy Community (Euratom) and the Korean Peninsula Energy Development Organisation (KEDO)
 Type: Decision
 Subject Matter: Asia and Oceania;  America;  European construction;  electrical and nuclear industries;  international affairs
 Date Published: 2013-07-09

 Important legal notice|2013/363/Euratom: Commission Decision of 17 May 2013 on the conclusion of the Agreement between the European Atomic Energy Community (Euratom) and the Korean Peninsula Energy Development Organisation (KEDO) - Agreement between the European Atomic Energy Community and the Korean Peninsula Energy Development Organisation Official Journal L 188 , 09/07/2013 P. 0001 - 0002Commission Decisionof 17 May 2013on the conclusion of the Agreement between the European Atomic Energy Community (Euratom) and the Korean Peninsula Energy Development Organisation (KEDO)(2013/363/Euratom)THE EUROPEAN COMMISSION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, the second paragraph thereof,Having regard to the approval of the Council,Whereas:the Agreement between the European Atomic Energy Community (Euratom) and the KEDO should be concluded,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Atomic Energy Community (Euratom) and the Korean Peninsula Energy Development Organisation (KEDO) is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreement is attached to this Decision.Article 2The President of the Commission or the Member of the Commission responsible for Energy are hereby authorised to sign the Agreement and to carry out all necessary steps for the entry into force of this Agreement to be concluded on behalf of the European Atomic Energy Community.Done at Brussels, 17 May 2013.For the CommissionGÃ ¼nther OettingerMember of the Commission--------------------------------------------------Agreementbetween the European Atomic Energy Community and the Korean Peninsula Energy Development OrganisationTHE EUROPEAN ATOMIC ENERGY COMMUNITY,Hereinafter referred to as "the Community", andTHE KOREAN PENINSULA ENERGY DEVELOPMENT ORGANISATION,Hereinafter referred to as "KEDO",Whereas:(1) KEDO was established pursuant to the Agreement of 9 March 1995 on the Establishment of the Korean Peninsula Energy Development Organisation, as amended on 19 September 1997, between the Governments of the Republic of Korea, Japan and the United States of America;(2) The fifth Agreement concluded between the Community and KEDO expired on 31 May 2012;(3) After its decision to terminate KEDOs nuclear light water reactor project and the 2007 decision to fulfil the responsibilities of the Secretariat with a greatly reduced staff and minimal office facilities, KEDOs Executive Board decided in 2011 to continue KEDO beyond 31 May 2012;(4) Both the Community and KEDO have expressed the wish to continue their cooperation with the objective of implementing the termination of the LWR project and an orderly winding up of KEDO;HAVE AGREED AS FOLLOWS:Article 1Application of the provisions of previous AgreementUnless otherwise specified in one of the articles here below, the provisions of the previous Agreement between the Community and KEDO, which expired on 31 May 2012, shall remain applicable under this Agreement.Article 2Community contributionThere shall be no financial contribution from the Community to KEDOs budget under this Agreement.Article 3DurationThis Agreement will expire on 31 May 2013. It will be automatically renewed each year for a period of another year, unless a party notifies the other party that it wishes to terminate the Agreement at least one month before the date of expiry. It may also be terminated with immediate effect after withdrawal from KEDO by any of the other Members currently represented in the Executive Board. This Agreement will not be renewed beyond 31 May 2015.Article 4Entry into forceThis Agreement shall enter into force upon signature by the Community and KEDO and will take effect from 1 June 2012.Done at Brussels on the fourth day of July in the year two thousand and thirteen, in two originals.For the European Atomic Energy CommunityGÃ ¼nther OettingerDone at New Jersey on the twenty-fourth day of June in the year two thousand and thirteen, in two originals.For the Korean Peninsula Energy Development OrganisationDavid Wallace--------------------------------------------------